Exhibit 10.15

PROMISSORY NOTE

 

$48,000.00   Denver, Colorado   Date: June 28, 2013

FOR VALUE RECEIVED, Arête Industries, Inc. (“Maker”) promises to pay to the
order of Burlingame Equity Investors II, L.P., whose address is One Montgomery
Street, 33rd Floor, San Francisco, CA 94104, the sum of $48,000.00, with
interest at the rate of 7% percent per annum, payable as follows: Interest
payable on each of the 90th, 180th, 270th and 360th day hereafter. All unpaid
interest and principal shall be due 390 days after the date hereof with no
prepayment penalty for early payment of principal.

Covenant: Until this Note is paid in full, Maker shall not incur any
indebtedness with a maturity of greater than 90 days other than a substitute
facility for the Maker’s $1,000,000 of principal due to Apex Financial Services
Corp. evidenced by a promissory note. The Holder understands and agrees that the
Maker’s obligations to pay the aforesaid indebtedness and any substitutions and
extensions therefore, along with the Maker’s existing indebtedness to Pikerni,
LLC in the principal amount of $250,000 dated April, 2013 and the Maker’s
existing indebtedness to Fairfield Management Group, LLC dated April, 2013 in
the principal amount of $100,000 shall be senior in payment and security to this
Note.

IT IS AGREED that if this Note is not paid when due or declared due hereunder,
or the Maker breaches the foregoing covenant, the entire principal and accrued
interest thereon shall draw interest at the rate of 12% percent per annum, and
that failure to make any payment of principal or interest when due or a breach
by Maker of the foregoing covenant shall cause the entire Note to become due at
once, or the interest to be counted as principal, at the option of the holder of
this Note. Maker waives presentment for payment, protest, notice of non-payment
and of protest of this Note, and if this Note or interest thereon is not paid
when due, or suit is brought for collection of this Note after a breach hereof,
agrees to pay all reasonable costs of collection, including reasonable fees of
attorneys.

 

Arête Industries, Inc. (“Maker”) By:  

/s/ Nicholas L. Scheidt

Nicholas L. Scheidt, President Due July 23, 2014